DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 07/11/2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ARNOLD JÖRG (DE102012224214A) in view of Lee et al. (US 20120296536 A1, hereinafter “Lee”).
Regarding claims 1, 10 and 18, ARNOLD (Fig. 1) discloses a hybrid powertrain system for a vehicle (see paragraph [0005] “… This control device 11 can be a hybrid control device or a transmission control device in the case of a hybrid vehicle”, comprising:
 an electric machine (electrical machine 3), a torque converter (unlabeled, but see Fig. 1), a transmission (transmission 5), a hydraulic pump (pump 10), and a controller (control device 11); wherein the torque converter includes a clutch, a pump, and a turbine (see paragraphs [002]-[0003]; 
wherein the electric machine is rotatably coupled to the hydraulic pump and to the torque converter pump (see paragraph [0005] “Fig. 1 shows a control device 11, the data in Fig. 1 for controlling and / or regulating the operation of the electrical machine 3, the transmission 5, the main pump 8 of the transmission 5 and the additional pump 10 with these assemblies in the sense of the double arrows shown exchanges. This control device 11 can be a hybrid control device or a transmission control device in the case of a hybrid vehicle”);
 wherein the hydraulic pump is fluidly connected to the transmission (transmission 5); wherein the controller is operably connected to the electric machine and the torque converter clutch (claim 1 “Control device (11) of a hybrid vehicle for controlling a hydraulic system of the hybrid vehicle, the hybrid vehicle having a drive unit (1) with an internal combustion engine (2) and an electric machine (3) as well as a transmission connected between the drive unit (1) and an output (4) (5), a clutch (6) being connected between the internal combustion engine (2) and the electric machine (3) of the drive unit (1), and the hydraulic system being one of the drive unit (1) via a gear shaft of the transmission ( 5) has a mechanically driven main pump (8)”). ARNOLD does not explicitly teach wherein the controller includes an instruction set, the instruction set executable to: determine an operator command; control the electric machine to spin the hydraulic pump in a speed control mode to achieve a desired minimum pump speed, and control the torque converter clutch in an open state; and  upon achieving the desired minimum pump speed, apply the torque converter clutch in a slip state and control the electric machine in response to the operator command. 
 Lee teaches wherein the controller includes an instruction set, the instruction set executable to: determine an operator command (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”); control the electric machine to spin the hydraulic pump in a speed control mode to achieve a desired minimum pump speed (see paragraphs [0021]-[0022] and [0023] “The engine speed control scheme controls application of the torque converter clutch to maintain engine speed within an allowable range of the minimum engine speed”), and control the torque converter clutch in an open state (see paragraph [0023] “… based upon a value selected to maintain proper operation of the engine and related devices, or the minimum engine speed can be determined on-board the vehicle as a desired minimum engine speed”); and upon achieving the desired minimum pump speed, apply the torque converter clutch in a slip state (see paragraph [0003] “When the clutch is fully released or actuated in the slip mode,”) and control the electric machine in response to the operator command (see paragraph [0023] “… based upon a value selected to maintain proper operation of the engine and related devices, or the minimum engine speed can be determined on-board the vehicle as a desired minimum engine speed”) and at least ¶ [0021]-[0022]. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include control the electric machine to spin the hydraulic pump in a speed control mode to achieve a desired minimum pump speed, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 2, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, ARNOLD teaches further comprising an internal combustion engine (the internal combustion engine 2), wherein the internal combustion engine is selectively couplable to the torque converter pump via an intervening disconnect device (see paragraph [0002] “Fig. 1 shows that a clutch 6 is connected between the internal combustion engine 2 and the electrical machine 3 of the drive 

Regarding claim 3, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command to launch the vehicle (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”) . It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command to launch the vehicle, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 4, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command for braking the vehicle (see paragraph [0015] “Operator demands, illustrated as the torque request T.sub.O.sub.--.sub.REQ input from the user interface 13 in FIG. 1, typically include demands for torque in the form of acceleration and braking using inputs from an accelerator pedal and a brake pedal”) and ¶ [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to determine the operator command comprises the 

Regarding claim 5, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command for idling the vehicle (see paragraph [0023] “The engine speed control scheme controls application of the torque converter clutch to maintain engine speed within an allowable range of the minimum engine speed”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command for idling the vehicle, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 6, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the instruction set executable to control the electric machine in response to the operator command comprises the instruction set executable to control the electric machine to generate torque in response to the operator command (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command to launch the vehicle, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.
 
Regarding claim 7, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the desired minimum pump speed comprises a minimum pump speed associated with a desired hydraulic pressure and a desired hydraulic flow (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”)and at least ¶ [0023] to determine the minimum engine speed required to power the hydraulic pump, requirements for hydraulic pressure can be monitored, and the minimum engine speed required to power the hydraulic pump can be determined based upon the monitored requirements”) and at least ¶ [0021]-[0022]. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the desired minimum pump speed comprises a minimum pump speed associated with a desired hydraulic pressure and a desired hydraulic flow, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 8, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches the instruction set executable to: control the torque converter clutch to regulate magnitude of clutch slip (see paragraph [0003] “When the clutch is fully released or actuated in the slip mode,”); and lock the torque converter clutch command (see claim 1 “a clutch device for a torque converter operative to transmit torque between an engine and a transmission, comprising: monitoring a transmission input speed”) and at least ¶ [0021]-[0022]. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to control the torque converter clutch to regulate magnitude of clutch slip, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 9, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, ARNOLD teaches wherein the hydraulic pump comprises a mechanically-driven hydraulic pump, wherein the electric machine is rotatably coupled to the mechanically-driven hydraulic pump (claim 1 “Control device (11) of a hybrid vehicle for controlling a hydraulic system of the hybrid vehicle, the hybrid vehicle having a drive unit (1) with an internal combustion engine (2) and an electric machine (3) as well as a transmission connected between the drive unit (1) and an output (4) (5), a clutch (6) being connected between the internal combustion engine (2) and the electric machine (3) of the drive unit (1), and the hydraulic system being one of the drive unit (1) via a gear shaft of the transmission ( 5) has a mechanically driven main pump (8)”). 

Regarding claim 11, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, ARNOLD teaches The method of claim 10, further comprising wherein the internal combustion engine is selectively couplable to the torque converter pump via an intervening disconnect device (see paragraph [0002] “Fig. 1 shows that a clutch 6 is connected between the internal combustion engine 2 and the electrical machine 3 of the drive unit 1, with the internal combustion engine 2 being decoupled from the output 4 when the clutch 6 is disengaged”). 

Regarding claim 12, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein determining the operator command comprises determining an operator command to launch the vehicle (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to determine the operator command comprises the instruction set executable to determine an 

Regarding claim 13, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein determining the operator command comprises determining an operator command for braking the vehicle (see paragraph [0015] “Operator demands, illustrated as the torque request T.sub.O.sub.--.sub.REQ input from the user interface 13 in FIG. 1, typically include demands for torque in the form of acceleration and braking using inputs from an accelerator pedal and a brake pedal”) and ¶ [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the instruction set executable to determine the operator command comprises the instruction set executable to determine an operator command for braking the vehicle, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 14. ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein determining the operator command comprises determining an operator command for idling the vehicle (see paragraph [0023] “The engine speed control scheme controls application of the torque converter clutch to maintain engine speed within an allowable range of the minimum engine speed”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include determining the operator command comprises determining an operator command for idling the vehicle, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 15, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches controlling the electric machine in response to the operator command controlling the electric machine to generate torque in response to the operator command (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the electric machine to generate torque in response to the operator command, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.
 
Regarding claim 16, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the desired minimum pump speed comprises a minimum pump speed associated with a desired hydraulic pressure and a desired hydraulic flow (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules”)and at least ¶ [0023] to determine the minimum engine speed required to power the hydraulic pump, requirements for hydraulic pressure can be monitored, and the minimum engine speed required to power the hydraulic pump can be determined based upon the monitored requirements”) and at least ¶ [0021]-[0022]. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the desired minimum pump speed comprises a minimum pump speed associated with a desired hydraulic pressure and a desired hydraulic flow, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 17, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches controlling the torque converter clutch to regulate magnitude of clutch slip; and locking the torque converter clutch (see paragraph [0003] “When the clutch is fully released or actuated in the slip mode,”); and lock the torque converter clutch command (see claim 1 “a clutch device for a torque converter operative to transmit torque between an engine and a transmission, comprising: monitoring a transmission input speed”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include controlling the torque converter clutch to regulate magnitude of clutch slip; and locking the torque converter clutch, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 19, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches controlling the torque converter clutch to regulate magnitude of clutch slip (see paragraph [0003] “When the clutch is fully released or actuated in the slip mode,”); and locking the torque converter clutch (see claim 1 “a clutch device for a torque converter operative to transmit torque between an engine and a transmission, comprising: monitoring a transmission input speed”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include controlling the torque converter clutch to regulate magnitude of clutch slip, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Regarding claim 20, ARNOLD, as modified by Lee discloses the claimed invention substantially as explained above. Further, Lee teaches wherein the desired minimum pump speed comprises a minimum pump speed associated with a desired hydraulic pressure and a desired hydraulic flow (see paragraph [0017] “The control module has a set of control algorithms, including resident software program instructions and … Algorithms are executed, such as by a central processing unit, and are control modules”) and at least ¶ [0023] to determine the minimum engine speed required to power the hydraulic pump, requirements for hydraulic pressure can be monitored, and the minimum engine speed required to power the hydraulic pump can be determined based upon the monitored requirements”) and at least ¶ [0021]-[0022].                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified ARNOLD to include the desired minimum pump speed comprises a minimum pump speed associated with a desired hydraulic pressure and a desired hydraulic flow, as taught by Lee in order to provide the slip loss of engine torque through the torque converter can be minimized effectively.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663